Case 7:18-cv-10204-PMH Document 94-1 Filed 07/03/19 Page 1 of 2

Exhibit L
Case 7:18-cv-10204-PMH Document 94-1 Filed 07/03/19 Page 2 of 2

CERTIFICATE OF CONVICTION

HAVERSTRAW TOWN COURT
CRIMINAL PART

STATE OF NEW YORK
ROCKLAND COUNTY

 

PEOPLE OF THE STATE OF NEW YORK

Vs.
MEIR S. KAHANA;

Defendant

 

CASE NO: 17080238

 

Date of Birth: / f
Date of Arrest: 07/28/2017
Conviction Date: 01/09/2018
Disposition Date: 01/09/2018
Section Section Ticket No & oo,
Charged Disposed _ Description . Disposition Fine Civil-Fee _— Surchg
VOP VOP
130 11B 130 11B Unfenced Pool Fine 200.00 0.00 0.00

 

Upon a proper request for an official statement of conviction,
I certify that the above named defendant having appeared before
this court was charged as shown above. Each of the charges was
disposed of as indicated.

Dated: The 22nd day of May 2019

ANAL nt

Hof. Ivonne 8S. Santos

 

NOTE: A copy of the request will be filed with this certificate
in the case records.

CAUTION: This information must not be divulged if the case is
sealed or where the defendant has been adjudicated a youthful
offender.

Copies: Court, Defendant, Agency, DA
